Citation Nr: 0933607	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  02-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
skull defect and calcification of the right maxillary sinus.

2. Entitlement to service connection for a right upper 
extremity disability, to include as secondary to a service-
connected skull defect and calcification of the right 
maxillary sinus.

3. Entitlement to an increased rating for a skull defect, 
residual to a fracture, currently evaluated as 50 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2001 
and March 2002 of the Pittsburg, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In January 2004, the Board remanded the matters on appeal for 
a hearing to be held.  In December 2004, the Veteran 
testified before the undersigned in a Travel Board hearing.  
The tape recording of that proceeding appeared to have been 
interrupted, and as a result, the transcript was incomplete.  
The Veteran was offered the option of testifying at a 
subsequent hearing.  In July 2005, the Veteran testified in a 
video conference hearing with the undersigned from the 
Pittsburg RO.  A full transcript of that proceeding has been 
associated with the claims folder.

The Board remanded the matters on appeal again in November 
2005 and December 2006 for additional development.  


As noted in the Board's November 2005 and December 2006 
Remands, the question of whether any separate ratings should 
be assigned for symptomatology attributable to the Veteran's 
service-connected disorder is part of the issue on appeal of 
entitlement to a higher rating.  Following the December 2006 
remand, the RO awarded a 10 percent disability rating for 
traumatic brain injury in March 2009, effective from April 
2006.  The Veteran has not disagreed with the rating 
assigned, so the Board does not have jurisdiction to consider 
that question at this time.  However, he has until April 13, 
2010 to file a notice of disagreement.  Furthermore, the 
Veteran should be aware that the rating criteria pertaining 
to evaluation of the residuals of traumatic brain injury were 
recently amended, and he can request review of the currently 
assigned rating under the new criteria by filing such a 
request with the RO, regardless of whether he chooses to file 
a notice of disagreement.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cervical spine disability was not manifest during 
service, was not manifest within one year of separation, and 
any current cervical spine disability is neither attributable 
to service nor to any service-connected disability.

2.  A right upper extremity disability was not manifest 
during service, was not manifest within one year of 
separation, and any current right arm disability is neither 
attributable to service nor to any service-connected 
disability.

3.  The Veteran's service-connected skull defect, residual to 
a fracture, is not manifested by the loss of part of the 
skull, both inner and outer tables, with a brain hernia.

CONCLUSIONS OF LAW

1.  A cervical spine disability was neither incurred in nor 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein, nor was any  cervical spine 
disability caused by or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).  

2.  A right upper extremity disability was neither incurred 
in nor aggravated by service and may not be presumed to have 
been incurred or aggravated therein, nor was any right upper 
extremity disability caused by or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).  

3.  The criteria for an evaluation in excess of 50 percent 
for the Veteran's service-connected skull defect, residual to 
a fracture, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5296 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000). 


The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Service Connection

In this case, the Veteran claims that he suffers from 
cervical spine and right arm disorders as a result of his 
service-connected disabilities.  Specifically, the Veteran 
claimed that his cervical spine disorders are a result of an 
accident in service, or secondary to service-connected 
disabilities stemming from that accident, and that his right 
arm disorder is linked to his cervical spine disorder.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and degenerative disc disease or neurological disorders 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
However, according to the Veteran himself, he did not 
experience neck pain until approximately 3 years after 
separation.  He also reported the onset of right arm pain and 
weakness approximately 35 years post service.  See VA 
examination report, January 14, 2009.  Therefore, the 
presumption does not apply here.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a non-service-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448. Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with significant cervical spondylopathy with 
cervical spine instability and degenerative disc disease, a 
chronic right shoulder rotator cuff tear with moderate 
rotator cuff arthropathy, and right ulnar nerve compression 
at the cutal tunnel, status post cubital tunnel release and 
ulnar nerve transposition.  See VA examination report, 
January 14, 2009.  Thus, element (1) of Hickson has been 
satisfied, in that the Veteran has demonstrated that he has a 
current diagnosis for each claimed disorder.

Regarding an in-service diagnosis for either disorder, the 
Veteran's service treatment records are silent as to any 
complaints, diagnosis, or treatment for disorders of the 
cervical spine or upper right extremity.  The Board 
acknowledges that the Veteran was involved in a motor vehicle 
accident in February 1964, during which he sustained injuries 
to his skull, brain, and face.  As per his service treatment 
records, he was diagnosed with a right temporal fracture with 
an open brain injury and a complex laceration to his scalp.  
On February 25, 1964, two days after the accident, he 
underwent a craniectomy as well as an open reduction and 
internal fixation of a portion of his skull fracture.  
However, his service treatment records, to include his June 
1964 discharge examination, are silent for cervical spine or 
right arm disorders.  The discharge examination noted that 
his spine and upper extremities were "Normal."  See 
Standard Form 88, June 30, 1964.

Post service, while cervical spine and right arm disorders 
have been diagnosed, the record contains no objective 
evidence that establishes an etiological nexus linking his 
claimed disorders directly to his military service or 
secondary to his service-connected disabilities.  
Specifically, there is no competent evidence establishing 
that the Veteran's cervical spine or right arm disorders had 
their onset in service or that establishes an etiological 
relationship between his claimed disorders and active 
service.  

Instead, the Veteran has claimed that his cervical spine and 
right arm disorders are secondary to his service-connected 
skull fracture.  Although VA examination reports contain 
diagnoses for each disorder, the Veteran's record is silent 
as to competent evidence of a nexus between his service-
connected skull fracture, or any other service-connected 
disability, and his current diagnoses.  

Following a December 2006 Board remand, the Veteran was 
afforded a VA examination in January 2009.  The examiner 
noted a review of the Veteran's claims file, service 
treatment records, and all prior radiographic studies.  The 
Veteran's in-service accident was well-documented by the 
examiner.  It was noted that, at the time of the accident, 
there was no record of a cervical spine or right arm injury.  
The Veteran denied any other in-service injury to either 
location.  The Veteran claimed that he suffered a neck injury 
at the time of that accident, but that he did not start to 
experience neck pain until 1967, after separation.  The 
Veteran denied any right upper extremity disorders or 
injuries while in the service, and he had no treatment for 
his right arm prior to separation.

Post service, the Veteran underwent a cranial flap procedure 
in 1967, and noted that he has had neck pain ever since.  A 
2001 MRI revealed spondylopathy at C5-6 with stenosis.    He 
also reported right arm pain and progressive weakness for the 
past 10-12 years.  A 2001 EMG noted severe mononeuropathy 
with compression located at the elbow, and a November 2002 
EMG noted the same, with electrical signs of improvement.  In 
January 2003, the Veteran underwent an ulnar nerve 
transposition which afforded some relief and increased the 
strength in his right hand.  A 2004 private evaluation 
confirmed the presence of right ulnar nerve mononeuropathy.  
The Veteran reported continued pain and instability.

Following an examination, atrophy of the right shoulder was 
noted, as was a "Popeye" deformity of the right bicep.  
There was tenderness to palpation over the AC joint.  The 
right elbow was stable to varus and valgus stress.  X-ray 
evidence revealed degenerative joint disease of the AC joint 
as well as a high-riding humeral head and significant 
glenohumeral arthritis.  X-rays of the right elbow were 
mostly normal, with minimal joint space narrowing.  

X-rays of the cervical spine revealed significant cervical 
spondylopathy with cervical spine instability and 
degenerative disc disease.

The examiner opined that neither of the Veteran's disorders 
are at least as likely as not related to his in-service motor 
vehicle accident.  Extensive documentation of the Veteran's 
medical condition following the accident was noted, and at no 
point was a cervical spine injury or right arm injury 
reported or diagnosed.  By the Veteran's own estimation, he 
had no other injuries or treatments for a cervical spine or 
right arm disorder prior to separation.  Although the Veteran 
claimed that his neck pain originated at the time of the 
accident, there is no documentation in the record to support 
the Veteran's assertions.  The examiner stated that the 
Veteran's head trauma at the time of the accident was 
significant, however, without specific mention of a cervical 
spine disorder, the examiner was unable to link the Veteran's 
current complaints to the in-service incident.  In further 
support of his opinion, the examiner noted that the Veteran 
was 66 years old, and that cervical spine arthritis and 
spondylopathy is quite common for that age group.  Moreover, 
the examiner noted that the Veteran did not report neck pain 
until 1967, and the type of injury which would lead to 
significant degeneration of the cervical spine would have 
been readily apparent at the time of the accident.  As such, 
the examiner stated that it was unlikely that the Veteran's 
cervical spine disorder was caused by or attributable to his 
accident in 1964 or to any other issues encountered during 
his time in service.


Regarding the Veteran's right upper extremity, the examiner 
noted that prior elbow trauma can result in ulnar neuropathy.  
However, the Veteran's service treatment records are silent 
for an elbow injury.  As such, the examiner noted that it was 
unlikely that the Veteran's current neuropathy is related to 
his period of active service.  The examiner further stated 
that rotator cuff injuries are common in the Veteran's age 
group, and no right shoulder injuries were reported in 
service.  As such, it is unlikely that the Veteran's right 
shoulder disorder was caused by in-service activities or 
related to his in-service accident.

A review of the Veteran's claims file does not reveal any 
opinion, linking either claimed disorder directly to service 
or related to a service-connected disability, provided by a 
medical professional.  The Veteran was afforded a VA 
examination in October 2008 to ascertain whether his cervical 
spine disorder was linked to service.  The examiner diagnosed 
cervical spine degenerative joint disease, as well as 
degenerative disc disease with bulged discs, but noted that 
these disorders were not as likely as not related to the 
Veteran's in-service accident.  The examiner noted that there 
was no evidence of spinal trauma at the time of the incident 
or from any other in-service events.  Instead, the Veteran's 
neck problems, as per the examiner, began in the 1990's.  

An additional VA examination in October 2008, from the same 
provider, diagnosed the Veteran with chronic upper right 
extremity weakness due to right ulnar mononeuropathy and 
cervical radiculopathy.  The examiner opined that the 
Veteran's right arm disorders stemmed, for the most part, 
from his cervical disc problems.  Although the examiner used 
the wrong standard in forming his etiological opinion, he 
stated that the Veteran's cervical disorder was not related 
to service, and therefore his right upper extremity disorders 
were not related to service.  The examiner completed VA 
examinations in April 2006 which yielded similar findings.

During the Veteran's July 2005 Board hearing, he testified 
that a neck disorder was not addressed following his in-
service accident.  However, he maintained that his cervical 
spine disorder was the result of the accident, as was his 
right arm disorder.  See hearing transcript, p. 13.  

The Board notes that the only evidence of record in support 
of the Veteran's claim for entitlement to service connection 
are his own lay statements.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
lay evidence is one type of evidence that must be considered, 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet.App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury-to determine whether to grant service 
connection.  See Robinson v. Shinseki, 2008-7096 (Fed. Cir, 
March 3, 2009).  

Here, the Board does not find that the Veteran is competent 
to determine the etiology of his cervical spine or right arm 
disorders.  While the Veteran is competent to report neck 
pain or arm weakness, he has not been shown to be competent 
to link either claimed disorder to any service-connected 
disability, to include his skull fracture resulting from an 
in-service motor vehicle accident.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Therefore, although the statements 
of the Veteran offered in support of this claim have been 
given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between his claimed disorders and 
his period of service, or to any service-connected 
disability.

As noted above, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley.  Neither the Board nor 
the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.

In the current case, the Veteran has been afforded multiple 
compensation and pension examinations addressing his service-
connected disabilities since he filed his claim for service 
connection for cervical spine and right arm disorders.  None 
of these examinations link any current cervical spine or 
right arm disorder to any service-connected disabilities, to 
include a skull fracture.  Similarly, the Veteran's claims 
folder contains voluminous records documenting treatment for 
various disorders of the spine and right upper extremity.  
Again, none of these records suggests that there is an 
etiological link between the Veteran's claimed disorders and 
either his service-connected disabilities or active military 
service.  

While there are diagnoses of cervical and right arm disorders 
within the Veteran's record, none of the Veteran's medical 
providers have noted that the Veteran's service-connected 
disabilities are the proximal cause of these disorders, or 
that his cervical spine or right arm disorders have been 
permanently aggravated beyond their normal course of 
progression as a result of any service-connected disorder.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed cervical spine and right arm 
disorders had their onset in service, or are etiologically 
related to service.  Instead, the record establishes that, 
approximately 37 years after separation, the Veteran filed a 
claim for service connection for cervical spine and right arm 
disorders secondary to his service-connected skull fracture.  
As to the issue of direct service connection, this 
significant lapse of time is highly probative evidence 
against the Veteran's claim of a nexus between a these 
disorders and active military service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant 
lapse in time between service and post-service medical 
treatment may be considered in the analysis of a service 
connection claim).  Moreover, the Veteran's claimed disorders 
were not diagnosed within one year of separation, nor have 
they been linked by competent medical evidence to any 
service-connected disability.  The Veteran's record does not 
contain medical evidence to demonstrate that this disorder is 
related to his service-connected disabilities.  Therefore, 
the Veteran's claims for service connection for cervical 
spine and right arm disorders, to include as secondary to his 
service-connected disabilities, must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2008).  Therefore, the 
preponderance is against the Veteran's claims, and they must 
be denied.

II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  The Board has considered whether staged 
ratings are appropriate in the pending appeal.  However, as 
distinct time periods have not been demonstrated, staged 
ratings are not necessary in this case.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  


As noted above, the Veteran was involved in a motor vehicle 
accident in February 1964, during which he sustained injuries 
to his skull, brain, and face.  As per his service treatment 
records, he was diagnosed with a right temporal fracture with 
an open brain injury and a complex laceration to his scalp.  

The Veteran's service-connected skull defect, residual to a 
fracture, is currently evaluated as 50 percent disabling 
under Diagnostic Code 5296.  See 38 C.F.R. §§ 4.71a, 4.124a 
(2008).  Under the criteria set forth in Diagnostic Code 
5296, loss of a portion of both the inner and outer tables of 
the skull smaller than the size of a 25-cent piece or 0.716 
square inches (4.619 square centimeters) without brain 
herniation warrants assignment of a 10 percent evaluation.  A 
30 percent disability evaluation is warranted for loss of 
part of the skull, both inner and outer tables, when 
involving an intermediate area.  A 50 percent disability 
evaluation is warranted for loss of part of the skull, both 
inner and outer tables, without a brain hernia, when 
involving, an area larger than the size of a 50-cent piece or 
1.140 inches squared (7.355 centimeters squared).  Finally, 
an 80 percent disability evaluation is warranted for loss of 
part of the skull, both inner and outer tables, with a brain 
hernia.  Intracranial complications are to be evaluated 
separately.

The Veteran was afforded a VA examination to assess the 
current severity of his service-connected skull fracture in 
April 2006.  The examiner inquired as to the Veteran's 
employment, and the Veteran reported that he was retired.  
However, he did not state that he retired as a result of his 
skull defect.  He noted that he stays active around the 
house, rides a bike, and goes hunting.  The examiner noted 
that the Veteran had a cranial flap procedure in 1965 which 
his body rejected.  No further surgical treatment was 
performed, and the examiner classified his injury as a 
chronic skull defect.  However, a brain hernia was not 
diagnosed.  During a VA neurological examination conducted 
the same month, the Veteran was alert, attentive, oriented, 
and was conversive without paraphasia.  A brain hernia was 
not diagnosed at that time. 

A July 2001 VA examination noted a large right anterior skull 
defect, but the examiner did not diagnose a brain hernia.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 50 percent under Diagnostic Code 5296 for a skull 
defect, residual to a fracture. A higher rating under 
Diagnostic Code 5296 is not warranted because the criteria 
for a 80 percent rating have not been met as the medical 
evidence does not show that the Veteran has a current 
diagnosis of a brain hernia.

As noted in the Introduction, the Veteran's residuals of 
traumatic brain injury, to include headaches, were service 
connected in March 2009, under Diagnostic Codes 8045-9304, 
and this disorder will not be considered pursuant to the 
evaluation currently on appeal.

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 50 for a skull defect, residual to a fracture.

Further, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. See Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  See Id.  If the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for a skull defect, 
but the Veteran simply does not meet those criteria.  

Further, none of the evidence reflects that the Veteran's 
skull defect affects his daily life in an unusual or 
exceptional way.  Cf Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  The Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  Therefore, the Board finds no basis for further 
action on this question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for this disability.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, the preponderance of the evidence is 
against a rating in excess of 50 percent for a skull defect, 
residual to a fracture.  Accordingly, the Veteran's claim 
must be denied.

III. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and, (3) that the 
claimant is expected to provide.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Regarding these claims, the 
RO informed the Veteran of the information necessary to 
substantiate his claims in December 2005, April 2006, and 
March 2007.  In those letters, he was informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  He was also informed what the evidence 
needed to show to substantiate these claims.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  

While complete VCAA notice was provided after the initial 
unfavorable AOJ decision, the Court and Federal Circuit Court 
have clarified that the VA can provide additional necessary 
notice subsequent to the initial AOJ adjudication, and then 
go back and readjudicate the claim, such that the essential 
fairness of the adjudication - as a whole - is unaffected 
because the appellant is still provided a meaningful 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (where the Federal Circuit Court held that a 
SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Here, after the December 2005, April 2006, 
and March 2007 notices were provided to the Veteran, the 
claims were readjudicated in numerous supplemental statements 
of the case (SSOCs), most recently in a March 2009 SSOC.  

The Veteran was also informed of the information necessary to 
establish an effective date or disability rating in April 
2006 and March 2007.  See Dingess/Hartman v. Nicholson.  

Regarding the Veteran's increased rating claim, the Board 
notes that the recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) applies to this case.  In order to 
satisfy the first Pelegrini II element for an increased-
compensation claim, section 5103(a) compliant notice must 
meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect 
of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an increase 
in the disability or exceptional circumstances relating 
to the disability.  

See Vazquez-Flores.  For the following reasons, the Board 
finds that the elements of the Vazquez-Flores test have 
either been met or that any error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  

As noted above, the RO sent the Veteran a December 2005 
letter, which requested that the Veteran provide evidence 
describing how his disability had worsened, in compliance 
with Vasquez.  Additional letters were furnished to the 
Veteran in April 2006 and March 2007 informing him of the 
information necessary to establish a higher evaluation and 
earlier effective date.  In addition, the Veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of his April 2006 
VA examination performed in association with this claim.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the Veteran, show that he 
knew that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  As such, the Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, entitlement to a higher disability 
rating would be satisfied by evidence demonstrating a 
noticeable worsening or increase in severity of the 
disabilities and the effect of that worsening on the 
claimant's employment and daily life.  See id.  April 2006 
and March 2007 letters addressed these criteria.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.  The April 2006 and March 2007 letters 
also informed the Veteran of the methods VA uses to assign 
disability ratings and effective dates.  

As to the third element, the Board notes that the Veteran was 
provided such notice in the April 2006 and March 2007 
letters.  The Board finds that the third element of Vazquez-
Flores is satisfied.  See id.  

As to the fourth element, December 2005 and March 2007 2008 
letters provided notice of the types of evidence, both 
medical and lay, including employment records, that could be 
submitted in support of his claim.  The Board finds that the 
fourth element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination to assess the current severity 
of his skull injury in April 2006, as well as several 
examinations to ascertain whether either service connection 
claim was etiologically related to service (the most recent 
provided in January 2009) or whether it was caused by or 
exacerbated by his service-connected skull defect.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran's representative stated, in the June 
2009 Post-Remand Brief, that the most recent VA examination 
is inadequate because one was not conducted by a specialist 
(neurologist) and one was conducted by a physician's 
assistant.  However, the Board finds that the examinations 
from 2008 and 2009 are adequate.  The Board is entitled to 
assume the competence of a VA examiner. See Hilkert v. West, 
12 Vet.App. 145, 151 (1999) ("[T]he Board implicitly accepted 
[the VA examiner's] competency by accepting and relying upon 
the conclusions in her opinion."), aff'd, 232 F.3d 908 
(Fed.Cir.2000). Further, the Veteran must show, by evidence 
other than mere allegation, that the Board cannot rely on an 
examiner in a particular case.  See also, Cox v. Nicholson, 
No. 03-1671 (January 19, 2007).  However, there is absolutely 
no legal requirement that medical examinations only be 
conducted by physicians. See, e.g., Goss v. Brown, 9 Vet.App. 
109, 114 (1996) (recognizing that nurses' statements 
regarding nexus were sufficient to make a claim well 
grounded); Williams v. Brown, 4 Vet.App. 270, 273 (1993) 
(finding opinions of a VA registered nurse therapist 
competent medical testimony and requiring the Board to 
provide reasons or bases for finding those opinions 
unpersuasive).  The Veteran's representative has provided no 
evidence that would tend to show the physician's assistant in 
2008 or the medical doctor in 2009 were not competent and 
qualified to examine the Veteran and provide opinions.  

Furthermore, the VA opinions obtained in this case are more 
than adequate, as each is predicated on a full reading of the 
medical records in the Veteran's claims file, considered all 
of the pertinent evidence of record, and provided a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal have been met.  
See 38 C.F.R. § 3.159(c) (4) (2008).  The VA examination 
reports are thorough and supported by the record.  The 
examinations noted above are therefore adequate upon which to 
base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
skull defect and calcification of the right maxillary sinus, 
is denied.

Entitlement to service connection for a right upper extremity 
disability, to include as secondary to service-connected 
skull defect and calcification of the right maxillary sinus, 
is denied.

Entitlement to an increased rating for a skull defect, 
residual to a fracture, currently evaluated as 50 percent 
disabling, is denied.


REMAND

After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development is required 
prior to the adjudication of the Veteran's claim for 
entitlement to TDIU.

At this time, the Veteran is service connected for a skull 
defect, rated at 50 percent disabling; disfiguring scars, 
rated at 30 percent disabling; calcification of the right 
maxillary sinus, rated at 10 percent disabling; traumatic 
brain injury, rated at 10 percent disabling; and stenosis, 
right vertebral artery, non- compensably rated, for a 
combined evaluation of 70 percent disabling.  

The Board notes that the "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  See Floyd v. Brown, 9 Vet. App. 
88, 93 (1995).  This medical examination must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed decision.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  Because the Veteran's service- 
connected disabilities satisfy the percentage requirements 
set forth in 38 C.F.R. § 4.16(a)(2008), the Board finds that 
VA must obtain a medical opinion to determine whether it is 
at least as likely as not that his service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  Thus, the Board has no 
discretion and must remand for a VA examination to address 
this issue on appeal.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded the 
appropriate VA examinations to ascertain 
the current nature and extent of his 
service-connected disabilities.  The 
examiner must also render an opinion as 
to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
Veteran's service-connected disabilities 
preclude him from engaging in 
substantially gainful employment.  The 
examiner must note a review of the 
Veteran's claims file.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the TDIU claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


